DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 11,077,833. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims anticipate application claims.

Claim 21
A vehicle sensor system comprising: 

a memory; and a processor coupled to the memory, the processor configured to: 

















receive, from a temperature monitor, temperature of a sensor of a vehicle, and cause a sensor cleaning subsystem to, 



in response to the temperature of the sensor being less than a threshold temperature: 



heat a cleaning fluid, the cleaning fluid configure to clean and heat the sensor, and 

initiate a cleaning cycle and direct the heated cleaning fluid to the sensor to increase the temperature of the sensor.
Patent Claim 1
A vehicle sensor system comprising:

a sensor that is attached to a vehicle;


a temperature monitor configured to collect temperature data corresponding to the sensor; a processor in communication with the temperature monitor;


a sensor cleaning subsystem that comprises a cleaning fluid reservoir and a port that is positioned to direct cleaning fluid from the reservoir to the sensor for cleaning the sensor and heating the sensor; and
a non-transitory computer-readable medium comprising one or more programming instructions that when executed by the processor, will cause the processor to:

receive temperature data corresponding to the sensor from the temperature monitor,
determine whether a current temperature of the sensor is less than a threshold temperature, and

in response to determining that the current temperature is less than the first threshold temperature, cause the sensor cleaning subsystem to:

heat the cleaning fluid, and


initiate a cleaning cycle and direct the heated cleaning fluid to the sensor to increase the current temperature of the sensor.

Claim 28
A method for heating a sensor of a vehicle, the method comprising: 

receiving, from a temperature monitor associated with the sensor, temperature data corresponding to the sensor; and 

causing a sensor cleaning subsystem to, 



in response to the temperature of the sensor being less than a first threshold temperature: 



heat a cleaning fluid, and initiate a cleaning cycle and direct the heated cleaning fluid to the sensor to heat the sensor.
Patent claim 12
A method for heating a sensor of a vehicle, the method comprising:

receiving temperature data corresponding to the sensor from a temperature monitor associated with the sensor;

determining whether a current temperature of the sensor is less than a first threshold temperature; and

in response to determining that the current temperature is less than the first threshold temperature, causing a sensor cleaning subsystem of the vehicle to:

heat a cleaning fluid, and
initiate a cleaning cycle and direct the heated cleaning fluid to the sensor to increase the current temperature of the sensor.

Claim 35
A non-transitory computer readable medium that stores instructions that, when executed by a computing device, cause the computing device to execute a method, the method comprising:




receiving, from a temperature monitor associated with the sensor, temperature data corresponding to the sensor; and 





causing a sensor cleaning subsystem to, in response to the temperature of the sensor being less than a first threshold temperature: 


heat a cleaning fluid, and initiate a cleaning cycle and direct the heated cleaning fluid to the sensor to heat the sensor.
Patent claim 12



A method for heating a sensor of a vehicle, the method comprising:




receiving temperature data corresponding to the sensor from a temperature monitor associated with the sensor;

determining whether a current temperature of the sensor is less than a first threshold temperature; and

in response to determining that the current temperature is less than the first threshold temperature, causing a sensor cleaning subsystem of the vehicle to:

heat a cleaning fluid, and
initiate a cleaning cycle and direct the heated cleaning fluid to the sensor to increase the current temperature of the sensor.



	More specific patent claims 1 and 12 encompasses application claims 21, 28, and 35.
	Claims 22-27, 29-34, 36-40 are similarly rejected on the ground of nonstatutory obviousness-type double patenting as being unpatenable over claims 2-11 and 13-22 of U.S. Patent# 11,077,833.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the same reason mentioned above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661